                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 MATTHEW PECK AND JEFFREY                       )
 MOTLUCK,                                       )
                                                )
        Plaintiffs,                             )        NO. 3:20-cv-00634
                                                )
v.                                              )        JUDGE CAMPBELL
                                                )        MAGISTRATE JUDGE FRENSLEY
 DAVID RANDOLPH SMITH &                         )
 ASSOCIATES, et al.,                            )
                                                )
        Defendants.                             )


                                             ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 15) recommending this action be dismissed under Rule 41(b) of the Federal Rules of

Civil Procedure for failure to prosecute and that the Defendants’ pending Motion to Dismiss (Doc.

No. 12) be found moot.

       Defendants filed a Motion to Dismiss on November 5, 2020, seeking dismissal of the

Complaint for insufficient services of process and failure to state a claim upon which relief can be

granted. (Doc. No. 12). Plaintiffs did not respond to the Motion to Dismiss; nor did they respond

to the December 15, 2020 Show Cause Order (Doc. No. 14). The Magistrate Judge determined

that the case should be dismissed for failure to prosecute under Rule 41(b) of the Federal Rules of

Civil Procedure and recommended dismissal without prejudice as the appropriate sanction.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 15 at 7). No objections

have been filed.




     Case 3:20-cv-00634 Document 16 Filed 03/02/21 Page 1 of 2 PageID #: 65
       The Court has reviewed the Report and Recommendation (Doc. No. 15) and concludes that

it should be ADOPTED and APPROVED. Accordingly, this action is DISMISSED WITHOUT

PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute; Defendants’ Motion to Dismiss

(Doc. No. 12) is MOOT.

       It is so ORDERED.


                                              ____________________________________
                                              WILLIAM L. CAMPBELL, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                 2

    Case 3:20-cv-00634 Document 16 Filed 03/02/21 Page 2 of 2 PageID #: 66
